Citation Nr: 1704426	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  11-05 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement an initial increased evaluation in excess of 30 percent for total abdominal hysterectomy (TAH), left salpingo-oophorectomy, and partial right oophorectomy. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Bosely, Counsel





INTRODUCTION

The Veteran served on active duty from May 1982 to May 1987 and from January 1989 to January 2004. 

This matter originally came before the Board on appeal from a December 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In July 2015, the Board remanded the issue of entitlement to an initial increased evaluation in excess of 30 percent for TAH, left salpingo-oophorectomy, and partial right oophorectomy, to the RO for additional development.  

The Board also remanded the issue of service connection for a low back disorder for additional development.  In a February 2016 rating decision, the RO granted service connection for lumbar degenerative disc disease (DDD) and granted an initial disability evaluation of 10 percent effective March 2, 2005.  The Veteran has not filed a notice of disagreement (NOD) disagreeing with any appealable determination made in the February 2016 rating decision, including the schedular rating or effective date assigned by the RO.  Thus, the matter is no longer before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

This appeal must be remanded to afford the Veteran her request to have additional evidence reviewed by the RO in the first instance.  The Board sent her a letter in November 2016 explaining that additional evidence had been added to the claims file since the last adjudication of the case by the RO (in a February 2016 supplemental statement of the case (SSOC)) and that she had the right to have the RO review the evidence prior to the Board's review.  In December 2016, the Veteran responded that she wished to have her case remanded so that the RO may review the additional evidence.  

Accordingly, the case is REMANDED for the following action:

After completing any preliminary action needed, readjudicate the remanded claim with consideration of the evidence received since the February 2016 SSOC.  If any benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate SSOC.  The Veteran and her representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

